            Case 2:18-cv-02158-KHV Document 439-9 Filed 05/15/20 Page 1 of 2




                                                                                        Page 1
                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS
                     KANSAS CITY, KANSAS DIVISION


      D.M., a minor, by and through
      his next friend and natural
      guardian, KELLI MORGAN,

                         Plaintiff,

            vs.                          )Case No. 2:18-CV-02158
                                         )
      WESLEY MEDICAL CENTER LLC d/b/a    )
      WESLEY MEDICAL CENTER-WOODLAWN;    )
      WESLEY WOODLAWN CAMPUS;            )
      BRIDGET GROVER, PA-C;              )
      DR. GREGORY FAIMON;                )
      LISA JUDD, RN;                     )
      VIA CHRISTI HOSPITALS WICHITA,     )
      INC.;                              )
      JENNIFER CHAMBERS-DANEY, ARNP;     )
      DR. BALA BHASKAR REDDY             )
      BHIMAVARAPU;                       )
      CEP AMERICA-KS LLC;                )
      DR. CONNOR HARTPENCE;              )
      DR. STEFANIE WHITE;                )
      DR. JAMIE BORICK; and              )
      AARON KENT, RN,                    )
                                         )
                         Defendants.     )
                                         )


                          D E P O S I T I O N
            The videotape deposition of BRIDGET COLLEEN GROVER,

      PA-C taken on behalf of the Plaintiff pursuant to the

      Federal Rules of Civil Procedure before:

                     RICK J. FLORES, CSR
                     KELLEY REPORTING ASSOCIATES, LTD.
                     515 South Main, Suite 108
                     Wichita, Kansas 67202


      a Certified Shorthand Reporter of Kansas, at 301 North

      Main, Suite 1300, Wichita, Sedgwick County, Kansas, on

      the 8th day of October, 2018, at 11:21 a.m.
                                                                           � DEFENDANT'S


                                                                           I
                                                                           Ii  EXHIBIT

                                                                                    a
KELLEY REPORTING ASSOCIATES, LTD   515 S. MAIN, STE 105                        WICHITA, KANSAS
                                      316.267.8200                                       67202
                                                                   3d55764d-573a-4829-a052-5e6c56e11d6e
            Case 2:18-cv-02158-KHV Document 439-9 Filed 05/15/20 Page 2 of 2




                                                                                  Page      93
   1                                      MS. COLE:       Object to form;
   2                      argumentative, misstates her response.
   3               A.    We have to look at risk with every patient. And
   4                      when they present the way D.M. presented, it is
   5                       far more likely that these symptoms are from
  6                       strep pharyngitis versus an undiagnosed brain
  7                                                 cancer.
  8                Q.     I understand strep is fairly common in
  9                       children; correct?
 10                A.     Correct.
 11                Q.     But that doesn't mean that every time a child
 12                       presents at the emergency department that you
 13                       can put the diagnosis to strep without ruling
 14                       out things that are far more serious, does
 15                       it?
 16                                       MS. WATSON:       Object to form.
 17                                       MS. COLE:       Object to form;
 18                      foundation.       This has been asked and
 19                      answered, gone round and round on it.
 20                A.    When the patient does present the way they
 21                      presented with the exam with a positive strep
 22                      screen, then it is far more likely that these
 23                      symptoms are from strep pharyngitis.
 24                Q.    And therefore, is that why there wasn't any
 25                      other testing other than the strep screen?

KELLEY REPORTING ASSOCIATES, LTD   515 S. MAIN, STE 105                     WICHITA, KANSAS
                                   316.267.8200                                      67202
                                                                3d55764d-573a-4829-a052-5e6c56e11d6e
